Title: From James Madison to Stephen Kingston, 31 October 1805 (Abstract)
From: Madison, James
To: Kingston, Stephen


          § To Stephen Kingston. 31 October 1805, Department of State. “Your letter of the 20th. instant, respecting the Ship Robert [not found] has been duly received. Altho’ the accommodation you entered into with the captors should not be considered as barring the responsibility of Great Britain, yet as no redress was applied for under the Treaty within the time limited the recourse to the British Government appears to be cut off, if it ever existed. You are therefore left to pursue the captors in the manner you may deem advisable, and the documents you transmitted are herewith returned.”
        